DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election without traverse of Group II, in the reply filed on 01/14/22, is acknowledged.
	
Claim Status
3.  	Claims 1-5, 7-8, 15, 17, 20, 22-25, 27-28, 30, 35, 45-46, 48, 82, 92, 97-99, 102-103, 106 and 109 are pending. 
Claims 6, 9-14, 16, 18-19, 21, 26, 29, 31-34, 36-44, 47, 49-81, 83-91, 93-96, 100-101, 104-105, 107-108, and 110-119 are cancelled. 
Claims 3, 5, 8, 15, 17, 20, 22-25, 27-28, 30, 35, 45-46, 48, 82, 92, 97-99, 102-103, 106, and 109 are amended. 
Claims 1, 3, 4, 7, 8, 15, and 28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/22. 
Claims 2, 5, 17, 20, 22-25, 27, 30, 35, 45-46, 48, 82, 92, 97-99, 102-103, 106 and 109 are under examination.


Claim Objections
4. Claim 5 is objected to because of the following informalities:  improper use of an acronym/abbreviation.  Acronyms and abbreviations must be spelled out and/or defined upon first use; therefore, AOM must be explained/defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 5, 17, 23, 25, 35, 82, 92, 97 and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is unclear because AOM is not defined in the claim; thus, clarification is required to ascertain the metes and bounds of this claim.
Regarding claims 17, 23, 25, and 82, use of the phrase "for example" (also “e.g.”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention; see MPEP § 2173.05(d). In the interest of compact prosecution, the broadest reasonable interpretation is that the limitation(s) is/are not required; nevertheless, clarification is required to ascertain the 
Claim 35 recites the limitations “the effective amount” and "the subject" in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim because claim 2, from which it depends, is drawn to a built environment, and not a subject (e.g. see withdrawn claim 7). Thus, clarification and/or correction of dependency is required.
Claim 97 recites the limitation "the AOM" in line 1.  There is insufficient antecedent basis for this limitation in the claim because AOM is not introduced until claim 5; whereas claim 97 depends from claim 2. Thus, clarification and/or correction of dependency is required.
Claim 103 is indefinite because the phrase “a selected community of species of bacteria” is a relative phrase which renders the claim indefinite. The community of species, and thus by extension a selected community of species, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, clarification is required to ascertain the metes and bounds of this claim.
Other dependent claims (e.g. claim 92) do not clarify the issues identified above. 


Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. Claims 2, 5, 17, 20, 22-25, 27, 30, 35, 45, 46, 48, 82, 92, 97-99, 102, 103, 106 and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitlock et al. 2015 (WO 2015/160911) as evidenced by Canal et al. 1997 (US 5,700,486). 
	Instant claims are drawn to methods of introducing non-pathogenic bacteria into a built environment (i.e. defined as any defined space; see specification on page 50) comprising introducing a preparation to a conduit in fluid communication with the defined space.
	Whitlock teach methods of administering (i.e. introducing) and effective amount of compositions (i.e. a preparation) comprising ammonia oxidizing bacteria, including live, viable Nitrosomonas eutropha strain D23, combined with selected other bacterial species of Nitrosococcus, Nitrosospira, Nitrosocystis, Nitrosolobus, Nitrosovibrio and/or Lactobacillus (i.e. beneficial bacteria; a selected community; biocompatible and biome-friendly), formulated as, inter alia, a fine particle mist, including as pressurized aerosols, and delivered via nebulizers (i.e. a conduit in fluid communication; an appliance; disperses formulation), by inhalation into the lungs (i.e. a defined space; e.g. see page 11 to 1013 CFU per liter with a preferred concentration of 109 CFU per milliliter (e.g. page 14, lines 29-35; meeting limitations found in instant claim 92). Whitlock teach a therapeutically effective dose is administered as a single pulse, a bolus does, or doses over time (e.g. page 71, lines 25-35; meeting limitations found in instant claims 23 and 24). Whitlock teaches embodiments wherein an antibiotic is administered prior to administration of the formulation (i.e. thereby sterilizing the defined space; see page 26, lines 20-22; meeting limitations found in instant claim 27).  Whitlock teach formulations may be in the form of particles as taught in U.S. Patent 5,700,486 (see Whitlock page 68, lines 21-26) which necessarily encompasses particles within the claimed size range of 0.1 to 500 microns (e.g. see Canal, Examples 10-20; thereby meeting limitations found in instant claims 20 and 22); also see MPEP 2131.03.
	Therefore, Whitlock anticipates the invention as claimed. 

Claim Rejections - 35 USC § 102
10. Claims 2, 5, 17, 23-25, 45-46, 82, 97, 102-103, 106 and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guldberg et al. 2008 (US 2008/0070290).
	Gulberg teaches methods and devices for removing ammonia from ventilation air from farm building (i.e. a built environment) comprising contacting a flow of air (i.e. in Nitrosomonas and Nitrosospira (e.g. see [0016-0019, 0031-0032, 0080, 0082-0085]; Figure 1; and Example 1; meeting limitations found in instant claims 2, 5, 17, 23, 25, 45, 97, and 102-103). Gulberg teaches the system further comprises the use of an aqueous liquid comprising nutrients to ensure viability of the bacteria (i.e. live bacteria; and the aqueous liquid encompasses buffers; e.g. see [0016-0021, 0039, 0066, 0108]; meeting limitations found in instant claims 82 and 106). Guldberg teaches the objective is to reduce the amount of emitted ammonia, odor and dust coming from animal stables such that all nuisances are eliminated (e.g. see [0004, 0011-0013, 0107]; meeting limitations found in claims 45, 46 and 109). Gulberg teaches the preparation may further comprise fungi and/or invertebrate fauna (i.e. also biocompatible and biome-friendly e.g. [0092-0095]; meeting limitations found in instant claims 45 and 109). Gulberg teaches the system is used continuously but may also be stopped and flushed at regular intervals (i.e. periodic; see [0110-0111]; meeting limitations found in claims 23 and 24). 
	Therefore, Gulberg anticipates the invention as claimed. 

Conclusion
11. No claims are allowed.



13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 1, 2022